third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mehara postf-121991-15 uilc date date to associate area_counsel denver large business international cc lbi from pamela fuller senior technician reviewer branch procedure administration cc pa subject power_of_attorney question this memorandum responds to your request for assistance this advice may not be used or cited as precedent issue whether a form_2848 power_of_attorney and declaration of representative should be rejected as to a representative who did not personally sign the declaration of representative and should the internal_revenue_service service correct the centralized authorization file conclusion yes sec_601_502 of the statement of procedural rules states the representative must provide the requested declaration it is inconsistent with the purposes of the declaration of representative and impermissible for one representative to sign the declaration on behalf of another the form_2848 should be rejected as to a representative who did not personally sign the declaration of representative and the service should correct the centralized authorization file postf-121991-15 background one of the named representatives on a form_2848 signed part ii in his own name on behalf of the third designated representative in signing for the third designated representative the named representative makes no indication that he is signing on that other representative’s behalf sec_5 of part i of the form_2848 does not authorize a representative to substitute or add other representatives the service processed the form_2848 and all three designated representatives appear on the centralized authorization file the three representatives designated on the form_2848 represent many other taxpayers on research_credit refund issues the revenue_agent was advised that the third representative who did not personally sign the form_2848 in the present case typically does not personally sign the form_2848 in other cases either because he is often out of the office and relies on one of the other designated representatives to sign part ii of the form_2848 on his behalf you have asked whether the form_2848 should be rejected as to the third representative who did not personally sign the declaration of representative and whether the service should correct the central_authorization_file law and analysis the service's conference and practice regulations require an individual appearing as an advocate to enter an appearance by filing a power_of_attorney or tax_information_authorization permitting the holder to perform certain acts or to receive confidential tax information and a practice_declaration which is a declaration that the person is recognized to practice before the service sec_601_502 of the statement of procedural rules provides c declaration of representative - a recognized representative must attach to the power_of_attorney a written declaration eg part ii of form stating the following - i am not currently under suspension or disbarment from practice before the internal_revenue_service or other practice of my profession by any other authority i am aware of the regulations contained in treasury_department circular no c f_r part concerning the practice of attorneys certified public accountants enrolled agents enrolled actuaries and others statement of procedural rules sec_601_502 sec_601_502 michael a saltzman irs practice and procedure 2d ed postf-121991-15 i am authorized to represent the taxpayer s identified in the power_of_attorney and i am an individual described in sec_601_502 if an individual is unable to make such declaration he she may not engage in representation of a taxpayer before the internal_revenue_service or perform the acts described in sec_601_504 through part ii of the form_2848 declaration of representative begins with the language under penalties of perjury by my signature i declare that i am not currently suspended or disbarred from practice before the internal_revenue_service i am subject_to regulations contained in circular_230 cfr subtitle a part as amended governing practice before the internal_revenue_service i am authorized to represent the taxpayer identified in part i for the matter s specified there the nature of the written declaration is for the signer to declare under penalties of perjury his status and that he is subject_to the provisions of circular_230 the declaration’s purpose is defeated by having someone sign the declaration on behalf of another moreover there is no internal_revenue_code provision or regulation that authorizes someone to sign the declaration of representation on behalf of another although the rules regarding powers of attorney are directory rather than mandatory in their legal effect ryan v commissioner tcmemo_1991_49 the procedural rules such as the one involved here are for the protection and administrative convenience of the irs and not the taxpayer sec_601_502 states the representative must provide the requested declaration it is inconsistent with the purposes of declaration of representative and impermissible for one representative to sign the declaration on behalf of another the form_2848 should be rejected as to the representative who did not personally sign the declaration of representative and the service should correct the centralized authorization file please call ---------------------- if you have any further questions see also michael a saltzman irs practice and procedure b 2d ed cf sec_301_6103_c_-1 which provides that a form_8821 can be executed by any person who can obtain returns under sec_6103 e through e an attorney in fact is listed under sec_6103
